ON PETITION FOR REHEARING
                     UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4771
AUBREE CARDALL MITCHELL,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Charleston.
             Solomon Blatt, Jr., Senior District Judge.
                            (CR-00-263)

                      Submitted: July 25, 2002

                      Decided: August 15, 2002

         Decision on Rehearing Filed: November 22, 2002

    Before WILKINS, MICHAEL, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

R. Bruce Wallace, WALLACE & WALLACE, Charleston, South
Carolina, for Appellant. Nancy Chastain Wicker, OFFICE OF THE
UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.
2                     UNITED STATES v. MITCHELL
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Pursuant to a guilty plea to conspiring to possess with intent to dis-
tribute and to distribute over fifty grams of crack cocaine, in violation
of 21 U.S.C. §§ 841(b)(1)(A), 846 (2000), Aubree Cardall Mitchell
was sentenced to 120 months imprisonment and five years supervised
release. Mitchell’s counsel filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), challenging the district court’s cal-
culation of Mitchell’s sentence, but stating that there are no meritori-
ous issues for appeal. Mitchell filed a pro se supplemental brief
asserting he received ineffective assistance of counsel. We granted
rehearing, and upon further review, we affirm Mitchell’s conviction
and sentence.

   Mitchell, through counsel, questions the reasoning behind the dis-
trict court’s decision to: (1) convert cash seized incident to Mitchell’s
arrest to a drug quantity, and (2) enhance Mitchell’s sentence by two
levels for possession of a dangerous weapon. Because Mitchell with-
drew all objections to the presentence report and waived appellate
review of the district court’s findings, our review is for plain error.
Fed. R. Crim. P. 52(b); see also United States v. Olano, 507 U.S. 725,
731-32 (1993).

   Mitchell contends that the district court may have erred in convert-
ing approximately $1300 cash confiscated from his person to one
ounce of crack cocaine for sentencing purposes. We have held that the
conversion of money derived from drug trafficking to its equivalent
drug amount is permissible. United States v. Hicks, 948 F.2d 877,
882-83 (4th Cir. 1991). Furthermore, a review of the record reveals
sufficient evidence to support the district court’s conclusion. Mitchell
waived any objection to the amount or the origin of the cash and
drugs seized, and admitted to his participation in a drug distribution
conspiracy. Based upon these facts, we find that Mitchell’s state-
                      UNITED STATES v. MITCHELL                        3
ments, and the drugs and cash seized, support the district court’s
determination that the money was derived from the same cocaine traf-
ficking conspiracy to which he pled guilty. Hicks, 948 F.2d at 882;
United States v. Johnson, 943 F.2d 383, 387-88 (4th Cir. 1991);
United States v. Bowman, 926 F.2d 380, 381-82 (4th Cir. 1991).

   Mitchell next argues that the district court erred in finding that he
used a dangerous weapon in the commission of a drug crime under
U.S. Sentencing Guidelines Manual § 2D1.1(b)(1) (2000). In 1998,
law enforcement officers arrested Mitchell and three other cocon-
spirators and seized weapons and drugs from the vehicle they were in.
Mitchell admitted to possessing one of the firearms, but denied ever
shooting it. The guidelines state, though, that a two-level enhance-
ment applies for the mere possession of a dangerous weapon, unless
it is clearly improbable that the weapon was connected with the
offense. USSG § 2D1.1, comment. (n.3). Furthermore, this court has
recognized that weapons such as firearms are the tools of the drug
trade. United States v. White, 875 F.2d 427, 433 (4th Cir. 1989).
According to statements he made to the probation officer, Mitchell
admitted to possessing the firearm while conducting drug activity.
Therefore, Mitchell’s possession of the firearm during drug activity
satisfies the requirements for applying the two-level enhancement,
regardless of whether Mitchell discharged the firearm.

   In his pro se supplemental brief, Mitchell raises several claims of
ineffective assistance of counsel. However, unless counsel’s ineffec-
tiveness conclusively appears on the face of the record, such claims
are not properly considered on direct appeal. See United States v.
King, 119 F.3d 290, 295 (4th Cir. 1997). Rather, they may be raised
in a motion under 28 U.S.C. § 2255 (2000). Because it does not con-
clusively appear on the record that counsel was ineffective, the claims
in Mitchell’s pro se brief are not cognizable on direct appeal.

   We therefore affirm the judgment. This court requires that counsel
inform his client, in writing, of his right to petition the Supreme Court
of the United States for further review. If the client requests that a
petition be filed, but counsel believes that such a petition would be
frivolous, then counsel may move in this court for leave to withdraw
from representation. Counsel’s motion must state that a copy thereof
was served on the client. We dispense with oral argument because the
4                    UNITED STATES v. MITCHELL
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

                                                        AFFIRMED